Exhibit 10.5(g)

QUEST RESOURCE HOLDING CORPORATION

2012 INCENTIVE COMPENSATION PLAN

INCENTIVE STOCK OPTION AGREEMENT

FOR

[ insert name of optionee here ]

Agreement

1. Grant of Option. Quest Resource Holding Corporation, a Nevada corporation
(the “Company”) hereby grants, as of [                ] (“Date of Grant”), to
[                    ] (the “Optionee”) an option (the “Option”) to purchase up
to [            ] shares of the Company’s common stock, $[            ] par
value per share (the “Shares”), at an exercise price per share equal to $[must
be 100% of FMV as of Date of Grant, or 110% of FMV in the case of a 10% owner]
(the “Exercise Price”). The Option shall be subject to the terms and conditions
set forth herein. The Option is being granted pursuant to the Company’s 2012
Incentive Compensation Plan (as amended and restated) (the “Plan”), which is
incorporated herein for all purposes. The Option is an Incentive Stock Option,
and not a Non-Qualified Stock Option. The Optionee hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all of the terms and conditions
hereof and thereof and all applicable laws and regulations.

2. Definitions. Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.

3. Exercise Schedule. Except as otherwise provided in Sections 6 or 9 of this
Agreement, or in the Plan, the Option is exercisable in installments as provided
below, which shall be cumulative. To the extent that the Option has become
exercisable with respect to a fraction of Shares as provided below, the Option
may thereafter be exercised by the Optionee, in whole or in part, at any time or
from time to time prior to the expiration of the Option as provided herein. The
following table indicates each date (the “Vesting Date”) upon which the Optionee
shall be entitled to exercise the Option with respect to the fraction of Shares
granted as indicated beside the date, provided that the Continuous Service of
the Optionee continues through and on the applicable Vesting Date:

 

Fraction of Shares

   Vesting Date

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s Continuous Service, any unvested portion of the
Option shall terminate and be null and void.



--------------------------------------------------------------------------------

4. Method of Exercise. The vested portion of this Option shall be exercisable in
whole or in part in accordance with the exercise schedule set forth in Section 3
hereof by written notice which shall state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised, and such
other representations and agreements as to the holder’s investment intent with
respect to such Shares as may be required by the Company pursuant to the
provisions of the Plan. Such written notice shall be signed by the Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company. The written notice shall be accompanied by payment of the Exercise
Price. This Option shall be deemed to be exercised after both (a) receipt by the
Company of such written notice accompanied by the Exercise Price and
(b) arrangements that are satisfactory to the Committee in its sole discretion
have been made for Optionee’s payment to the Company of the amount, if any, that
is necessary to be withheld in accordance with applicable Federal or state
withholding requirements. No Shares shall be issued pursuant to the Option
unless and until such issuance and such exercise shall comply with all relevant
provisions of applicable law, including the requirements of any stock exchange
upon which the Shares then may be traded.

5. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash;
(b) check; or (c) such other consideration or in such other manner as may be
determined by the Committee in its absolute discretion.

6. Termination of Option.

(a) General. Any unexercised portion of the Option shall automatically and
without notice terminate and become null and void at the time of the earliest to
occur of the following:

(i) three months after the date on which the Optionee’s Continuous Service is
terminated other than by reason of (A) by the Company or a Related Entity for
Cause, (B) a Disability of the Optionee as determined by a medical doctor
satisfactory to the Committee, or (C) the death of the Optionee;

(ii) immediately upon the termination of the Optionee’s Continuous Service by
the Company or a Related Entity for Cause;

(iii) twelve months after the date on which the Optionee’s Continuous Service is
terminated by reason of a Disability as determined by a medical doctor
satisfactory to the Committee;

(iv) (A) twelve months after the date of termination of the Optionee’s
Continuous Service by reason of the death of the Optionee or , if later,
(B) three months after the date on which the Optionee shall die if such death
shall occur during the one year period specified in Subsection 6(a)(iii) hereof;
or

(v) the tenth anniversary of the date as of which the Option is granted.

 

2



--------------------------------------------------------------------------------

(b) Cancellation. To the extent not previously exercised, (i) the Option shall
terminate immediately in the event of (A) the liquidation or dissolution of the
Company, or (B) any reorganization, merger, consolidation or other form of
corporate transaction in which the Company does not survive or the Shares are
exchanged for or converted into securities issued by another entity, or an
affiliate of such successor or acquiring entity, unless the successor or
acquiring entity, or an affiliate thereof, assumes the Option or substitutes an
equivalent option or right pursuant to Section 10(c) of the Plan, and (ii) the
Committee in its sole discretion may by written notice (“cancellation notice”)
cancel, effective upon the consummation of any transaction that constitutes a
Change in Control, the Option (or portion thereof) that remains unexercised on
such date. The Committee shall give written notice of any proposed transaction
referred to in this Section 6(b) a reasonable period of time prior to the
closing date for such transaction (which notice may be given either before or
after approval of such transaction), in order that the Optionee may have a
reasonable period of time prior to the closing date of such transaction within
which to exercise the Option if and to the extent that it then is exercisable
(including any portion of the Option that may become exercisable upon the
closing date of such transaction). The Optionee may condition his exercise of
the Option upon the consummation of a transaction referred to in this Section
6(b).

7. Transferability. The Option is not transferable otherwise than by will or the
laws of descent and distribution, and during the lifetime of the Optionee the
Option shall be exercisable only by the Optionee. The terms of this Option shall
be binding upon the executors, administrators, heirs, successors, and assigns of
the Optionee.

8. No Rights of Stockholders. Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date on which the Shares are issued.

9. Acceleration of Exercisability of Option.

(a) Acceleration Upon Change in Control. This Option shall become immediately
fully exercisable in the event that, prior to the termination of the Option
pursuant to Section 6 hereof, and during the Optionee’s Continuous Service,
there is a “Change in Control,” as defined in Section 9(b) of the Plan, unless
either (i) the Company is the surviving entity in the Change in Control and the
Option Award continues to be outstanding after the Change in Control on
substantially the same terms and conditions as were applicable immediately prior
to the Change in Control or (ii) the successor company assumes or substitutes
for the Option Award, as determined in accordance with Section 10(c)(ii) of the
Plan.

(b) Acceleration Upon Termination of Continuous Service. If, in the event of a
Change in Control and the exercisability of the Option is not accelerated under
Section 9(a) of the Plan, the Option shall become fully exercisable in the event
that, prior to the termination of the Option pursuant to Section 6 hereof, the
Optionee’s employment is terminated without Cause by the Company or any Related
Entity or by such successor company or by the Optionee for Good Reason within 24
months following such Change in Control.

 

3



--------------------------------------------------------------------------------

10. No Right to Continued Employment. Neither the Option nor this Agreement
shall confer upon the Optionee any right to continued employment or service with
the Company.

11. Law Governing. This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Nevada.

12. Incentive Stock Option Treatment. The terms of this Option shall be
interpreted in a manner consistent with the intent of the Company and the
Optionee that the Option qualify as an Incentive Stock Option under Section 422
of the Code. If any provision of the Plan or this Agreement shall be
impermissible in order for the Option to qualify as an Incentive Stock Option,
then the Option shall be construed and enforced as if such provision had never
been included in the Plan or the Option. If and to the extent that the number of
Options granted pursuant to this Agreement exceeds the limitations contained in
Section 422 of the Code on the value of Shares with respect to which this Option
may qualify as an Incentive Stock Option, this Option shall be a Non-Qualified
Stock Option.

13. Interpretation / Provisions of Plan Control. This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
The Optionee accepts the Option subject to all of the terms and provisions of
the Plan and this Agreement. The undersigned Optionee hereby accepts as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan and this Agreement, unless shown to have been
made in an arbitrary and capricious manner.

14. Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at

Quest Resource Holding Corporation

6175 Main Street, Suite 420

Frisco, Texas 75034

or if the Company should move its principal office, to such principal office,
and, in the case of the Optionee, to the Optionee’s last permanent address as
shown on the Company’s records, subject to the right of either party to
designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.

15. Clawback of Benefits. The Company may (a) cause the cancellation of the
Option, (b) require reimbursement of any benefit conferred under the Option to
the Optionee or Beneficiary, and (c) effect any other right of recoupment of
equity or other compensation provided under the Plan or otherwise in accordance
with any Company policies that currently exist or that may from time to time be
adopted or modified in the future by the Company and/or

 

4



--------------------------------------------------------------------------------

applicable law (each, a “Clawback Policy”). In addition, the Optionee may be
required to repay to the Company certain previously paid compensation, whether
provided under the Plan or this Agreement or otherwise, in accordance with any
Clawback Policy. By accepting this Award, the Optionee agrees to be bound by any
existing or future Clawback Policy adopted by the Company, or any amendments
that may from time to time be made to the Clawback Policy in the future by the
Company in its discretion (including without limitation any Clawback Policy
adopted or amended to comply with applicable laws or stock exchange
requirements) and further agrees that all of the Optionee’s Award Agreements may
be unilaterally amended by the Company, without the Optionee’s consent, to the
extent that the Company in its discretion determines to be necessary or
appropriate to comply with any Clawback Policy.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
[            ] day of [                    ], [            ].

 

COMPANY: Quest Resource Holding Corporation

By:

     

[                    ]

The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Agreement in their
entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Agreement. The Optionee further represents that he or she has had
an opportunity to obtain the advice of counsel prior to executing this
Agreement.

 

Dated:                          OPTIONEE:     By:          
[                    ]

 

6